PURSUANT TO INTERNAL REVENUE CODE
 SECTION 7463(b),THIS OPINION MAY NOT
  BE TREATED AS PRECEDENT FOR ANY
            OTHER CASE.
                         T.C. Summary Opinion 2014-83



                         UNITED STATES TAX COURT



STEPHEN ANDREW BALL AND PAMELA SUE BAINTER-BALL, Petitioners
      v. COMMISSIONER OF INTERNAL REVENUE, Respondent



      Docket No. 2524-13S.                          Filed August 26, 2014.



      Stephen Andrew Ball and Pamela Sue Bainter-Ball, pro sese.

      John R. Bampfield, for respondent.



                              SUMMARY OPINION


      COHEN, Judge: This case was heard pursuant to the provisions of section

7463 of the Internal Revenue Code in effect when the petition was filed. The

decision to be entered is not reviewable by any other Court, and this opinion shall

not be treated as precedent for any other case. Unless otherwise indicated, all
                                           -2-

section references are to the Internal Revenue Code in effect for the year in issue,

and all Rule references are to the Tax Court Rules of Practice and Procedure.

      Respondent determined a deficiency of $3,363 in petitioners’ Federal

income tax for 2009. The issue for decision is whether petitioners have

substantiated deductible vehicle and other expenses beyond those respondent

conceded.

                                      Background

      Some of the facts have been stipulated, and the stipulated facts are

incorporated in our findings by this reference. Petitioners resided in Tennessee at

the time that they filed their petition.

      In 2009, Stephen Andrew Ball (petitioner) worked as a firefighter for the

city of Memphis, and Pamela Sue Bainter-Ball (Bainter-Ball) operated her own

travel agency (Bainter-Ball Travel). That year Bainter-Ball also attempted to start

up a greeting card venture and to sell sunglasses containing MP3 players.

      Petitioners’ joint 2009 Federal income tax return was prepared by H&R

Block. On Schedule C, Profit or Loss From Business, Bainter-Ball Travel

reported gross income of $200 and a net loss of $23,041. Bainter-Ball Travel

claimed a deduction for annual business expenses totaling $22,780. The car and

truck expenses of $18,780 derived largely from 28,600 business miles reported as
                                        -3-

driven primarily by Bainter-Ball. The claimed other expenses of Bainter-Ball

Travel consisted of $1,200 for cellular telephones (cell phones), $100 for training,

and $1,500 for shipping.

                                     Discussion

      Section 162 allows as a deduction “all the ordinary and necessary expenses

paid or incurred during the taxable year in carrying on any trade or business”.

Taxpayers are required to maintain sufficient records to establish the amount and

purpose of any deduction. Sec. 6001; Higbee v. Commissioner, 116 T.C. 438, 440

(2001); sec. 1.6001-1(a), (e), Income Tax Regs. The taxpayer has the burden of

proving her or his deductions claimed. See New Colonial Ice Co. v. Helvering,

292 U.S. 435, 440 (1934); Rockwell v. Commissioner, 512 F.2d 882, 886 (9th Cir.

1975), aff’g T.C. Memo. 1972-133.

      All of the disallowed business expense deductions remaining in issue

related to Bainter-Ball’s business, but she did not appear at trial. Her testimony to

explain the travel, subject to cross-examination, was necessary under the

circumstances. While petitioner provided a printout of a Google calendar for

2009, the mileage shown for a few dates and with inadequate descriptions did not

equal the mileage reported on the return. No other documents corroborated the
                                        -4-

mileage driven on petitioners’ vehicle for business or personal use or the place or

business purpose of the travel.

      Moreover, passenger automobiles and cell phones were listed property in

2009 under section 280F(d)(4)(A)(i), (v). A deduction for listed property

expenses requires additional substantiation. Sec. 274(d). A taxpayer must

substantiate by adequate records or by sufficient evidence corroborating the

taxpayer’s own statement the amount of the expense, the time and place of travel,

and the business purpose of the expense. Id.; see also sec. 1.274-5T(b)(6), (c)(1)

and (2), Temporary Income Tax Regs., 50 Fed. Reg. 46016-46017 (Nov. 6, 1985).

While a contemporaneous log is not required, a taxpayer’s subsequent

reconstruction of his or her expenses does require corroborative evidence with a

high degree of probative value to support such a reconstruction not made at or

near the time of the expenditure, in order to elevate that reconstruction to the same

level of credibility as a contemporaneous record. Sec. 1.274-5T(c)(1), Temporary

Income Tax Regs., supra.

      Petitioners presented no evidence with respect to their claimed cell phone

expenses. Although petitioners may actually have had business travel expenses

and cell phone expenses in relation to Bainter-Ball’s business and other ventures,

section 274(d) precludes estimates. See Sanford v. Commissioner, 50 T.C. 823,
                                       -5-

827 (1968), aff’d per curiam, 412 F.2d 201 (2d Cir. 1969); sec. 1.274-5T(a)(4),

Temporary Income Tax Regs., 50 Fed. Reg. 46014 (Nov. 6, 1985).

      To reflect the foregoing and to give effect to respondent’s concessions,


                                                Decision will be entered

                                         under Rule 155.